DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and remarks filed 09 February 2021 are noted with appreciation.
Clams 1-12, 14, and 16-20 are now pending.
Response to Arguments
The rejection under 35 USC 112(b), set forth in the non-final Office action mailed 10 November 2020, is withdrawn in view of the amendment.
Applicant’s argument with respect to the rejection(s) under 35 USC 103, set forth in the non-final Office action mailed 10 November 2020, has been fully considered but is not persuasive. Applicant argues: 
The Office further cites Higuchi at paragraph [0102] for allegedly disclosing both alcohol and glycol ether as additional components of the coating composition. Applicant respectfully disagrees. 
In fact, Higuchi at paragraph [0102] discloses the process of synthesizing the silicone resin itself (i.e., prior to incorporation of the silicone resin into a coating composition) in which alcohol and/or glycol ether may merely be utilized as solvents in the condensation reaction. The desired product of the condensation reaction is the silicone resin to be used in the coating composition. One of ordinary skill in the art would recognize that inclusion of the silicone resin product in the coating composition neither indicates nor suggests that solvents used in a condensation reaction would also be included in the coating composition” (Remarks pp. 11-12).

The Primary Examiner acknowledges this argument and apologizes for citing the incorrect portion of Higuchi. Applicant’s assessment of [0102] is correct in that it is referring to the production of silicone resin (2-iii) by hydrolysis and condensation. Nevertheless, Higuchi later discloses (emphasis added):
[0117]		The composition used for the formation of the scratch resistant coating film of the present invention preferably contains a solvent for dissolving or dispersing the components as described above. The solvent used is not particularly limited. Exemplary organic solvent include alcohols such as methanol, ethanol, isopropyl alcohol, n-butanol, isobutanol, t-butanol, and diacetone alcohol; ketones such as methyl propyl ketone, diethyl ketone, methyl isobutyl ketone, cyclohexanone, and diacetone alcohol; ethers such as dipropyl ether, dibutyl ether, anisole, dioxane, ethylene glycol monobutyl ether, ethyleneglycol monobutyl ether, propylene glycol monomethyl ether, and propylene glycol monomethyl ether acetate; and esters such as ethyl acetate, acetic acid propyl, butyl acetate, and cyclohexyl acetate; which may be used alone or in combination of two or more selected from those as described above.

Consequently, this disclosure of Higuchi at [0117] supports the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize, as the UV protectant composition 27 (i.e., “restoring composition”) of Wall, the UV protectant composition of Higuchi — which clearly discloses alcohol(s) and glycol ether(s), in combination, as solvent — motivated by the desire and expectation of providing a scratch- and UV-resistant coating having high transparency and good weatherability.





Further, while the cited prior art does not specify the claimed concentration of these solvents, differences in composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP §2144.05(II)(A). This position was first made in the record in relation to original claims 11 & 12 at ¶22 of the non-final Office action mailed 22 January 2020 and has not been specifically traversed by Applicant to-date, nor has Applicant provided any evidence that the claimed solvent concentrations are “critical” and “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.”1 Consequently there is nothing of record indicating that selection of solvent concentration is anything other than the exercise of ordinary skill in the art.2
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 8,801,860 B1) in view of Zeisbrich et al. (US 2009/0176678 A1) and Higuchi et al. (EP 2 364 844 A2).
With respect to claim 1, Wall teaches a kit 21 for cleaning and restoring a polycarbonate headlight lens [1:13-14]. The kit comprises: (a) a lens restoration solution (i.e., a cleaning composition) that contains only liquid components 22; (b) an applicator wipe 26 [4:38-39]; and (c) a protectant composition 27 to restore UV protection to the lens [5:39-40]. 
Composition (a) contains a solvent and at least partially dissolves (i.e., softens) the exterior surface of the polycarbonate lens [4:57-58]. As solvent, Wall teaches acetone, methyl ethyl ketone, cyclohexanone, and/or tetrahydrofuran [4:26-28]. The flash points of these solvents, corresponding to the claimed first solvent, are -4°F, 20°F, 111°F, and 6°F, respectively. Wall is silent with respect to the presence of water which is a fair teaching that water is absent from composition (a). Composition (a) reacts with the outer polycarbonate surface of the lens as it is applied, and tends to dissolve away the oxidized surface upon contact. Composition (a) operates to gather some discolored contaminants on the physical surface of the applicator 26. See 5:61-6:21. Insofar as the contaminants removed are characterized as rendering the lens “discolored, translucent or otherwise sufficiently opaque” [1:30-33], it is the Primary Examiner’s position that removal of these contaminants would reverse such translucent opacity, thereby restoring the lens “to a clear condition,” as claimed.
Wall does not explicitly teach that composition (a) also contains a second solvent that does not soften a control polycarbonate substrate, the second solvent being miscible with the first solvent in the ratio of use at a temperature of 25°C at 1 atm. The Primary Examiner notes that Wall is open to the presence of other solvents other than those explicitly disclosed [4:50-52].
Zeisbrich teaches solvents suitable for cleaning and restoring polycarbonate headlights, including a terpene, a glycol ether, and an alkyl alcohol [0022]. Glycol ether and alkyl alcohols are disclosed by Applicant as suitable solvents meeting the limitations of the claimed second solvent. Zeisbrich teaches that these solvents act as degreasers and remove deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens cover. It would have been obvious to one of ordinary skill in the art to modify the kit of Wall so as to include, in the composition (a), one or more of the solvents disclosed by Zeisbrich, based on the desire and expectation of removing debris and cleaning/restoring the lens. MPEP §2143(I)(A).
Further, neither Wall nor Zeisbrich explicitly teaches a specific composition for the UV protectant composition 27. Specifically, neither Wall nor Zeisbrich teaches a protectant composition (i.e., “restoring composition”) comprising at least one silicone resin in an amount of from about 5 weight percent to about 25 weight percent of the restoring composition, at least one alcohol in an amount of from about 30 weight percent to about 60 weight percent of the restoring composition, and at least one glycol ether in an amount of from about 30 weight percent to about 60 weight percent of the restoring composition. Higuchi teaches a UV-absorbing and scratch-resistant composition for application to a polycarbonate laminate substrate (e.g., a polycarbonate headlight lens), the composition yielding a film that is excellent in scratch resistance, has a high transparency for visible light, has UV shielding property, and good long-term weatherability [0001]. The composition comprises a silicone resin [0091 ff.] and organic solvents, including a combination of alcohol and glycol ether [0117] — see above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, 
With respect to claims 2-4, as noted above, Wall teaches acetone, methyl ethyl ketone, cyclohexanone, and/or tetrahydrofuran [4:26-28]. The flash points of these solvents, corresponding to the claimed first solvent, are -4°F, 20°F, 111°F, and 6°F, respectively.
With respect to claim 5, as noted above, Zeisbrich teaches one or more of a terpene, a glycol ether, and an alkyl alcohol. As an example of an alcohol, Zeisbrich teaches methanol, a C1 alkyl alcohol, and isopropanol, a C3 alkyl alcohol [0022].
With respect to claims 6 & 9, Zeisbrich does not explicitly teach the glycol ethers recited in these claims, but does teach that, in addition to diethylene glycol monoethyl ether and ethylene glycol monobutyl ether, many other glycol ethers also act as effective organic solvents [0022]. Since Applicant ascribes no criticality to any particular glycol ether, it would have been obvious to one of ordinary skill in the art to utilize and glycol ether known in the art as an organic solvent capable of acting as a degreaser and removing deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens cover, including those recited in this claim. One of ordinary skill in the art 
With respect to claims 7 & 8, as noted above, Zeisbrich teaches diethylene glycol monoethyl ether and ethylene glycol monobutyl ether (2-butoxyethanol) [0022].
With respect to claims 11 & 12, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP §2144.05(II)(A).
With respect to claim 14, Applicant places no criticality on the specific compound and it is the Primary Examiner’s position that any known, suitable silicone resin would have been readily obvious.
With respect to claim 16, Wall, Zeisbrich, and Higuchi are not limited as to the alcohol or glycol ether. Consequently, since Applicant places no criticality on the claimed compounds, it would have been obvious to one of ordinary skill in the art to utilize any known, suitable glycol ether and alcohol known in the art.  
With respect to claim 17, Zeisbrich teaches that surfactants (wetting agents) [0023]. Higuchi also teaches pH adjusting agents, leveling agents, thickeners, pigments, dyes, and UV absorbers [0118].
With respect to claim 18, as detailed above, Wall in view of Zeisbrich and Higuchi disclose the claimed kit. Wall further discloses: rubbing the cleaning composition 22 onto a discolored polycarbonate headlight lens with an applicator wipe in an amount sufficient to remove discoloring contaminants from the lens surface to provide a cleaned lens [5:45-6:21]; and applying a composition 27 to the cleaned lens that restores UV protection to the lens [5:16-29], which reads on the claimed “applying a polycarbonate headlight lens 
With respect to claim 19, Wall discloses that the applicator wipe can be a dauber style applicator 26 having a polypropylene, polyester, or wool tip 33 [6:9-11], but may be any acceptable tool such as a small brush or pad [4:38-39]. It is the Primary Examiner’s position that the disclosed dauber, in particular, reads on the claimed non-woven fabric or sponge.
With respect to claim 20, Wall, Zeisbrich, and Higuchi are not limited as to the alcohol or glycol ether. Consequently, since Applicant places no criticality on the claimed compounds, it would have been obvious to one of ordinary skill in the art to utilize any known, suitable glycol ether and alcohol known in the art.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 8,801,860 B1) in view of Zeisbrich et al. (US 2009/0176678 A1) and Higuchi et al. (EP 2 364 844 A2), as applied to claim 1 above, further in view of Pyo, S.-H.; Park, J. H.; Chang, T.-S.; Hatti-Kaul, R. Dimethyl Carbonate as a Green Chemical. Current Opinion in Green and Sustainable Chemistry 2017, 5, 61–66.
 As noted above, Zeisbrich does not explicitly teach the glycol ethers recited in these claims, but does teach that, in addition to diethylene glycol monoethyl ether and ethylene glycol monobutyl ether, many other glycol ethers also act as effective organic solvents [0022]. Since Applicant ascribes no criticality to any particular glycol ether, it would have been obvious to one of ordinary skill in the art to utilize any glycol ether known in the art as an organic solvent capable of acting as a degreaser and removing deposits of asphaltic and auto exhaust hydrocarbons and other organic residue from the lens 
Further, Wall does not explicitly teach that the first solvent is dimethyl carbonate (DMC). Pyo teaches that DMC is a green alternative for methyl ethyl ketone (MEK) [col. 2, “Properties of DMC”]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the kit of Wall in view Zeisbrich so as to utilize, as the first solvent, DMC instead of the MEK taught by Wall. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of providing a more environmentally- and user-friendly alternative. MPEP §2143(G). 
Conclusion






















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796






Primary Examiner, Art Unit 1796                                                                                                                                                                                             
22 February 2021























    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) at 456.
        2 In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297.